If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   May 28, 2020
               Plaintiff-Appellee,

v                                                                  No. 347438
                                                                   Wayne Circuit Court
JAJUAN MARCELLOUS CANNON,                                          LC No. 18-005163-01-FC

               Defendant-Appellant.


Before: BECKERING, P.J., and FORT HOOD and SHAPIRO, JJ.

PER CURIAM.

        Defendant, Jajuan Marcellous Cannon, appeals as of right his jury trial convictions of
carrying a dangerous weapon with unlawful intent, MCL 750.226, felon in possession of a firearm
(felon-in-possession), MCL 750.224f, and two counts of possession of a firearm during the
commission of a felony (felony-firearm), second offense, MCL 750.227b.1 The trial court
sentenced defendant, as a fourth-offense habitual offender, MCL 769.12, to 76 months to 20 years’
imprisonment for carrying a dangerous weapon with unlawful intent and felon-in-possession, and
five years’ imprisonment for each count of felony-firearm, second offense. On appeal, defendant
challenges the sufficiency of the evidence for his convictions and the trial court’s assessment of
25 points for offense variable (OV) 1 (aggravated use of a weapon) and 10 points for OV 14
(offender’s role). We affirm defendant’s convictions and sentence.

                                I. FACTUAL BACKGROUND

        At approximately 11:00 p.m., on May 6, 2018, defendant and a group of eight friends drove
two cars to Dunedin Street in Detroit, Michigan, so that defendant could have a one-on-one fight
with a man named Jamil. When the group arrived at Dunedin Street, they parked on an adjacent
side street, Lamothe Street. Defendant, JayJuan Casey, Brandon Williams, and “Rez” exited one


1
  Defendant was also charged with one count of open murder, MCL 750.316, and one count of
felony-firearm, second-offense, MCL 750.227b, in connection with the open murder charge. The
jury found defendant not guilty of open murder and the corresponding felony-firearm charge.


                                               -1-
of the group’s two cars and walked to the corner of Dunedin Street and Lamothe Street. The other
friends remained in their car. Defendant, Williams, and Rez were each carrying a handgun and
Casey was carrying an “AK.” While standing at the corner, Rez pointed to the westside of Dunedin
Street and defendant and Casey opened fire. Shots were returned from the westside of the street.
Casey was shot twice in the back and fell to the ground. The group quickly left the area and Casey
ultimately died from his injuries.

                            II. SUFFICIENCY OF THE EVIDENCE

       Defendant first argues that there was insufficient evidence to support his four convictions
because the only evidence supporting his convictions was the testimony of Karlos Ross and Dante
Moody, two of the men who were with defendant and Casey at Dunedin Street. Defendant argues
that Ross and Moody were not credible witnesses and were sufficiently impeached with their prior
inconsistent and self-serving statements. We disagree.

        This Court reviews a challenge to the sufficiency of the evidence de novo. People v Cline,
276 Mich. App. 634, 642; 741 NW2d 563 (2007). To determine whether there was sufficient
evidence presented to support a conviction, this Court considers whether a rational trier of fact
could find that the essential elements of the crime were proven beyond a reasonable doubt. People
v Reese, 491 Mich. 127, 139; 815 NW2d 85 (2012). This standard of review is deferential and the
evidence is to be viewed in the light most favorable to the prosecution. People v Nowack, 462
Mich. 392, 400; 614 NW2d 78 (2000). Circumstantial evidence and all reasonable inferences
drawn therefrom can constitute sufficient proof of the elements of a crime. Id.

        When reviewing the sufficiency of the evidence, “ ‘this Court should not interfere with the
jury’s role of determining the weight of the evidence or the credibility of witnesses.’ ” People v
Muhammad, 326 Mich. App. 40, 60; 931 NW2d 20 (2018), quoting People v Lee, 243 Mich. App.
163, 167; 622 NW2d 71 (2000). Issues regarding the credibility of a witness are factual
determinations for the jury to decide. See People v Hieu Van Hoang, 328 Mich. App. 45, 68; 935
NW2d 396 (2019).

         To convict defendant of carrying a dangerous weapon with unlawful intent, the prosecution
had to prove beyond a reasonable doubt that defendant “(1) went armed—while possessing a
firearm or other dangerous weapon, moved from one location to another location—and (2) at the
time of going armed, had the intent to use the weapon unlawfully against another person.” MCL
750.226; People v Ackah-Essien, 311 Mich. App. 13, 22; 874 NW2d 172 (2015). To convict
defendant of felony-firearm, the prosecution had to prove beyond a reasonable doubt that
defendant “possessed a firearm during the commission of, or the attempt to commit, a felony.”
MCL 750.227b; Muhammad, 326 Mich. App. at 61 (quotation marks and citation omitted). In order
to convict defendant of being a felon-in-possession of a firearm, the prosecution had to prove
beyond a reasonable doubt only that defendant possessed a firearm, since defendant stipulated at
trial to his prior felony conviction and that he had not regained his rights to possess a firearm.
Possession can be established through direct or circumstantial evidence and is a factual question
for the factfinder. People v Flick, 487 Mich. 1, 14; 790 NW2d 295 (2010).

     The evidence at trial showed that defendant left the home on Coyle Street to go fight Jamil.
Moody testified that he understood that defendant and Jamil were going to fistfight, but he also


                                               -2-
testified that defendant left the home on Coyle with a handgun, kept the handgun in the passenger
compartment of the car as he rode to the Dunedin Street location, got out of the car with the
handgun, and immediately walked to the corner of Dunedin Street and Lamothe Street and began
shooting his gun toward the westside of the street as soon as Casey started shooting. This evidence,
if believed by the jury, was sufficient to prove that defendant left Coyle Street with a dangerous
weapon and with the intent to use it unlawfully, thus satisfying the elements of carrying a
dangerous weapon with unlawful intent, and that that dangerous weapon was a handgun, thus
satisfying the elements of one count of felony-firearm. The fact that defendant possessed a
handgun, along with the stipulations previously mentioned, satisfied the elements of felon-in-
possession and of a second count of felony-firearm.

       Defendant argues that this evidence is not sufficient to support his conviction because it is
based on the testimony of Ross and Moody, witnesses who are not credible. In essence, defendant
urges this Court to reject the jury’s determination of the witnesses’ credibility and to replace it
with his own. We decline to do so.

         The jury was aware that Ross and Moody made inconsistent statements, were themselves
involved in criminal conduct, and sought to minimize their roles in the events leading to
defendant’s convictions. For example, the jury heard Ross recount the details of the shooting at
trial, but also heard him impeached with his preliminary examination testimony that he could not
remember everything that happened because he had been smoking marijuana before the group
went to Dunedin Street. The jury also heard that, at the time of defendant’s trial, Ross was waiting
to be sentenced for a larceny of a person conviction and that Moody had originally been charged
with second-degree murder in the present case but had pleaded guilty to being an accessory after
the fact. Further, the jury heard Ross and Moody minimize their involvement in the incident. Ross
testified that, while everyone in his car had a handgun, he did not; rather, someone else placed a
handgun in the backseat of the car for him to use if he wanted to. Similarly, Moody testified that
he never exited the car because he was not feeling well, and when he initially spoke to the police
he was untruthful because he did not want to be involved. Yet the jury also heard from forensic
technicians who found shell casings in locations consistent with the testimony of Ross and Moody.

        It is the jury’s role to determine the credibility of the witnesses, see Muhammad, 326 Mich
App at 60, and the trial court properly instructed the jury regarding this responsibility. The court
informed the jury that it did not have to accept or reject everything a witness said, but could believe
all, part, or none of a witness’s testimony. The court further instructed the jury that, when
determining a witness’s credibility, jurors should use their common sense and everyday experience
and consider such factors as the witness’s demeanor while testifying, whether a witness had a
special reason to tell the truth or to lie, the existence of any “promises, threats, suggestions, or
other influences that affected how the witness testified,” and how a witness’s testimony aligned
with the other evidence presented. “It is axiomatic that jurors are presumed to have followed their
instructions.” People v Gayheart, 285 Mich. App. 202, 210; 776 NW2d 330, 337 (2009).
Defendant’s jury, having heard the evidence presented at trial, including the testimony of Ross and
Moody and their subsequent impeachment, and having been properly instructed by the trial court,
chose to credit Ross’s and Moody’s testimony. We will not interfere with or second-guess the
jury’s credibility determinations. See Muhammad, 326 Mich. App. at 60; Hieu Van Hoang, 328
Mich. App. at 68; see also Nowack, 462 Mich. at 400 (stating that a reviewing court is “required to
draw all reasonable inferences and make credibility choices in support of the jury verdict”).


                                                 -3-
        Defendant also argues that there was insufficient evidence to support his convictions
because Jovanna Owens, a woman who was sitting in her car at the corner of Dunedin Street and
Lamothe Street when the shooting occurred, did not identify defendant as the shooter, and because
Detroit Police Detective Gentry Shelby testified that defendant’s cellular telephone records did not
show that he was near Dunedin Street at the time of the incident. However, the mere fact that
Owens did not identify defendant as the shooter did not necessarily undermine the testimony of
Ross and Moody that defendant possessed and discharged a handgun. Regarding defendant’s
cellphone, Detective Shelby did not simply state that, on the basis of defendant’s cellphone
records, defendant was not near Dunedin Street at the time of the incident. Rather, Detective
Shelby explained that he was unable to determine defendant’s location at the time of the incident
on the basis of his cellphone records because neither of the two cellphones in defendant’s
possession at the time of his arrest showed any activity during the seven-hour period surrounding
the time the of shooting.

        Viewing the evidence in the light most favorable to the prosecution and deferring to the
jury’s assessment of the witnesses’ credibility and the weight to give certain evidence, Muhammad,
326 Mich. App. at 60, we conclude that the prosecution presented sufficient evidence to support
defendant’s jury conviction for carrying a dangerous weapon with unlawful intent, felon-in-
possession, and two counts of felony-firearm. Accordingly, we affirm defendant’s convictions.

                                             III. OV 1

      Defendant next argues that the trial court erred when it assessed 25 points for OV 1.
Defendant asserts that the judge’s conclusion that he discharged a weapon constituted
impermissible judicial fact-finding that was contrary to the jury’s acquittal on the charge of open
murder. We disagree.

        This Court reviews “for clear error the trial court’s factual determinations used for
sentencing under the sentencing guidelines, facts that must be supported by a preponderance of the
evidence.” People v Dickinson, 321 Mich. App. 1, 20-21; 909 NW2d 24 (2017). The trial court’s
factual determinations are clearly erroneous if this Court is left with a definite and firm conviction
that a mistake was made by the trial court. Id. This Court reviews de novo the trial court’s
interpretation and application of the sentencing guidelines. See People v Morson, 471 Mich. 248,
255; 685 NW2d 203 (2004).

        MCL 777.31(1)(a) instructs the trial court to assign 25 points to OV 1 if “[a] firearm was
discharged at or toward a human being or a victim was cut or stabbed with a knife or other cutting
or stabbing weapon.” In People v Lockridge, 498 Mich. 358, 391-392; 870 NW2d 502 (2015), the
Michigan Supreme Court rendered the sentencing guidelines advisory and concluded that
Michigan’s sentencing guidelines scheme allows judges to find by a preponderance of the evidence
facts that may be used to increase a defendant’s mandatory minimum punishment. See also People
v Biddles, 316 Mich. App. 148, 158; 896 NW2d 461 (2016) (emphasizing that judicial fact-finding
remains part of the process of calculating the sentencing guidelines in Michigan). When
calculating the sentencing guidelines, the trial court may consider all of the evidence in the trial
court record, including the contents of the presentence investigation report (PSIR), plea
admissions, and testimony presented at a preliminary examination. People v McChester, 310 Mich
App 354, 358; 873 NW2d 646 (2015). The facts that the sentencing court relies on when scoring


                                                 -4-
the guidelines must be supported by the preponderance of the evidence. Dickinson, 321 Mich. App.
at 20-21.

       The Michigan Supreme Court directly addressed the issue of whether a judge may consider
a crime of which the jury acquitted the defendant when sentencing him for a crime of which he
was convicted in People v Beck, 504 Mich 605;939 NW2d 313 (2019). The Court stated that
“[o]nce acquitted of a given crime, it violates due process to sentence the defendant as if he
committed that very same crime.” Id. at 609 However, the Supreme Court agreed with courts
from other jurisdictions that:

       [w]hen a jury has made no findings (as with uncharged conduct, for example), no
       constitutional impediment prevents a sentencing court from punishing the
       defendant as if he engaged in that conduct using a preponderance-of-the-evidence
       standard. But when a jury has specifically determined that the prosecution has not
       proven beyond a reasonable doubt that a defendant engaged in certain conduct, the
       defendant continues to be presumed innocent.” [Id. at 626.]

The trial court erred when sentencing the defendant in Beck when it reasoned that, even though
the jury could not find that defendant committed the homicide of which he was charged beyond a
reasonable doubt, “the Court certainly finds that there is a preponderance of the evidence that he
[shot the victim].” Id. at 611.

        Unlike the trial court in Beck, the trial court in the present case did not assess 25 points for
OV 1 on the basis of finding that defendant shot Casey. Rather, at sentencing the trial court
specifically noted that the relevant question with regard to OV 1 was not whether defendant
committed a homicide, but “whether there were sufficient facts at trial to establish that he
discharged a weapon.” Whether defendant discharged a weapon at or toward a human being is
uncharged conduct. Moody and Ross both testified that defendant shot a handgun toward the
westside of the Dunedin Street after Casey started shooting. Owens was sitting in a white Audi
A4 that defendant and Casey were shooting toward, and her car was shot twice. Moreover, Casey
was standing only four or five feet in front of defendant when defendant was shooting. Thus, the
trial court did not assign 25 points to OV 1 because it concluded that defendant committed an
acquitted crime, open murder, under the preponderance of the evidence standard. Rather, the trial
court found that defendant discharged a weapon toward a human being by a preponderance of the
evidence. On this record, the trial court did not err in assigning 25 points to OV 1.

                                             IV. OV 14

        Defendant also argues that the trial court erred in concluding that defendant was the leader
of a multiple offender situation and assessing 10 points for OV 14. Defendant asserts that he was
not a leader in a multiple offender situation because Casey exited the car first and initiated the
shooting. We disagree.

        MCL 777.44(1) instructs the trial court to assign 10 points to OV 14 when “[t]he offender
was a leader in a multiple offender situation.” When scoring OV 14, “[t]he entire criminal
transaction should be considered.” MCL 777.44(2)(a). “[A] ‘leader’ is defined in relevant part as
‘a person or thing that leads’ or ‘a guiding or directing head, as of an army or political group.’ To


                                                  -5-
‘lead’ is defined in relevant part as, in general, guiding, preceding, showing the way, directing, or
conducting.” People v Rhodes (On Remand), 305 Mich. App. 85, 90; 849 NW2d 417 (2014). This
Court has explained that a defendant is a leader if he “acted first or gave directions or was otherwise
a primary causal or coordinating agent.” Dickinson, 321 Mich. App. at 22 (quotation marks and
citation omitted). Moreover, a “multiple offender situation” is “a situation consisting of more than
one person violating the law while part of a group.” People v Jones, 299 Mich. App. 284, 287; 829
NW2d 350 (2013), vacated in part on other grounds 494 Mich. 880 (2013). A defendant may be a
leader of multiple offender situation even if he is only accompanied by one other person and that
other person is not charged in connection with the crime for which the defendant was convicted.
Id. at 287-288. “If 3 or more offenders were involved, more than 1 offender may be determined
to have been a leader.” MCL 777.44(2)(b).

        Defendant went to Dunedin Street so that he could have a one-on-one fight with Jamil
because defendant had a “beef” with Jamil. Eight other people went with defendant to serve as
protection for him. Contrary to defendant’s argument, Moody did not testify that, when the group
arrived to Dunedin Street, Casey was the first person to exit the car. When listing the people who
exited the car, Moody listed Casey’s name first, but he testified that defendant said, “come on, get
out,” and that defendant exited the vehicle first. Defendant, Casey, and Rez then walked toward
Jamil’s house and Casey and defendant opened fire. The record supports the conclusion, by a
preponderance of the evidence, that defendant “gave direction or was otherwise a primary causal
or coordinating agent” in this crime. Therefore, the trial court did err in assessing 10 points for
OV 14.

       Affirmed.



                                                               /s/ Jane M. Beckering
                                                               /s/ Karen M. Fort Hood
                                                               /s/ Douglas B. Shapiro




                                                 -6-